 
Exhibit 10.5
SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this "Agreement") is made and entered into as of
January 28, 2016, by and among On The Move Corporation, a Nevada corporation
("Company"), and Spanish River Service, Inc., a Florida corporation (the
"Holder"). This Agreement is being entered into pursuant to the terms and
conditions of that certain Secured Promissory Note (the "Note") and Asset
Purchase Agreement of even dates hereby by and between the Company and the
Holder (the "Asset Purchase Agreement").
1.            Grant of Security Interest.  To secure the full and punctual
payment and performance of all Obligations (as hereafter defined), the Company
hereby pledges, assigns, hypothecates, sets over and conveys to the Holder, and
grants to Holder a continuing senior security interest in, all of its right,
title and interest in and to all of its assets now owned or at any time
hereafter acquired by Company, or in which Company now has or at any time in the
future may acquire any right, title or interest including without limitation the
following: all cash, cash equivalents, accounts, accounts receivable, deposit
accounts, inventory, equipment, goods, documents, instruments (including,
without limitation, promissory notes), contract rights, general intangibles,
chattel paper, supporting obligations, investment property, and letter-of-credit
rights in which the Company now has or hereafter may acquire any right, title or
interest, all proceeds and products thereof and all additions, accessions and
substitutions thereto or therefore located at the locations (the "Location") set
forth on Exhibit A attached hereto and incorporated herein by such reference
(the "Collateral"). The term "Obligations" as used herein shall mean and include
all debts, liabilities and obligations owing by the Company to the Holder
arising under, out of, or in connection with the Note.
2.            Default.
(a)            The occurrence of any of the Events of Default as defined in the
Note shall constitute an "Event of Default" under this Agreement. If any Event
of Default has occurred and is continuing, and subject to the standstill
provisions of the Note, the Holder may exercise, without further notice, all
rights and remedies under this Agreement and the Note or that are available to a
secured creditor under the Uniform Commercial Code as in effect on the date
hereof in the State of Florida (the "UCC") or that are otherwise available at
law or in equity, at any time, in any order and in any combination.  In
addition, the Holder may sell the Collateral or any part thereof at public or
private sale, for cash, upon credit or for future delivery, and at such price or
prices as the Holder may deem satisfactory. The Holder shall give the Company
not less than twenty (20) days' prior written notice of the time and place of
any sale or other intended disposition of the Collateral, except any Collateral,
which is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market. The Company agrees that any such notice
constitutes "reasonable notification" within the meaning of the UCC (to the
extent applicable). The Holder may be the buyer of any or all of the Collateral
so sold at any public sale (or, if the Collateral is of a type customarily sold
in a recognized market or is of a type which is the subject of widely
distributed standard price quotations or if otherwise permitted under applicable
law, at any private sale) and thereafter hold the same, absolutely, free from
any right or claim of whatsoever kind. The Company will execute and deliver such
documents and take such other action, as the Holder deems necessary or advisable
in order that any such sale may be made in compliance with law. Upon any such
sale the Holder shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely, free from any claim or right of
any kind, including any equity or right of redemption of the Company. To the
extent permitted by law, the Company hereby specifically waives all rights of
redemption, stay or appraisal, which it has or may have under any law now
existing or hereafter adopted.
 
Exhibit 10.5 -- Page 1

--------------------------------------------------------------------------------

 

 
The notice (if any) of such sale shall (1) in case of a public sale, state the
time and place fixed for such sale, and (2) in the case of a private sale, state
the day on which such sale may be consummated. Any such public sale shall be
held at such time or times within ordinary business hours and at such place or
places as the Holder may fix in the notice of such sale. At any such sale the
Collateral may be sold in one lot as an entirety or in separate parcels, as the
Holder may determine. The Holder shall not be obligated to make any such sale
pursuant to any such notice. The Holder may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned. In case
of any sale of all or any part of the Collateral on credit or for future
delivery, the Collateral so sold may be retained by the Holder until the selling
price is paid by the purchaser thereof, but the Holder shall not incur any
liability in case of the failure of such purchaser to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may again
be sold upon like notice. The Holder, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the security interests and sell the Collateral, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction. The Company shall remain liable for any deficiency.
(b)            For the purpose of enforcing any and all rights and remedies
under this Agreement, the Holder may (i) require the Company to, and the Company
agrees that it will, at its expense and upon the request of the Holder,
forthwith assemble all or any part of the Collateral as directed by the Holder
and make it available at a place designated by the Holder which is, in the
Holder's opinion, reasonably convenient to the Holder and the Company, whether
at the premises of the Company or otherwise, (ii) to the extent permitted by
applicable law, enter, with or without process of law and without breach of the
peace, any premises where any of the Collateral is or may be located and,
without charge or liability to the Holder, seize and remove such Collateral from
such premises, (iii) have access to and use the Company's books and records,
computers and software relating to the Collateral, and (iv) prior to the
disposition of the Collateral, store or transfer such Collateral without charge
in or by means of any storage or transportation facility owned or leased by the
Company, process, repair or recondition such Collateral or otherwise prepare it
for disposition in any manner and to the extent the Holder deems appropriate.
(c)            Any proceeds of any disposition of any of the Collateral shall be
applied by the Holder to the payment of all expenses in connection with the sale
of the Collateral, including reasonable attorneys' fees and other legal expenses
and disbursements and the reasonable expense of retaking, holding, preparing for
sale, selling, and the like, and any balance of such proceeds may be applied by
the Holder toward the payment of the Obligations in such order of application as
the Holder may elect, and the Company shall be liable for any deficiency.
 
Exhibit 10.5 -- Page 2

--------------------------------------------------------------------------------

 

 
(d)            In the event of a foreclosure on the Collateral and exercise by
the Holder of its rights and remedies under this Agreement and the Note, (i) the
shares of Series B Preferred Stock (as that term is defined in the Asset
Purchase Agreement) issued as partial consideration to the Holder thereunder
shall be, without any further action of any party, be immediately cancelled and
returned to the status of authorized but unissued shares of the Company's
capital stock. In such event, the Holder shall not be entitled to any
consideration in exchange for the Series B Preferred Stock so cancelled, and
(ii) the Holder shall cause the lessors under the Real Property Leases (as that
term is defined in the Asset Purchase Agreement) to enter into modification
agreements removing the Holder or any of its subsidiaries from any obligations
thereunder; it being the intent of the parties that the Holder shall have no
financial obligation to the lessors in the event of a foreclosure of the
Collateral effective with the date of the Event of Default. An appropriate
legend shall be attached to the certificates for the Series B Preferred Stock.
3.            Further Assurances; Covenants.
(a)            The Company will not change its name, taxpayer identification
number, organizational number, identity, jurisdiction of organization or
corporate structure in any manner unless it shall have given the Holder thirty
(30) days prior written notice thereof, executed and delivered to the Holder all
financing statements and financing statement amendments which the Holder may
request in connection therewith.
(b)            The Company will not merge or consolidate into, or transfer any
of the Collateral to, any other Person other than another Company, without the
prior written consent of the Holder.
(c)            The Company hereby authorizes Holder, its counsel or its
representative, at any time and from time to time, to file financing statements
and amendments that accurately describe the Collateral covered by such financing
statements in such jurisdictions as Holder may deem necessary or desirable in
order to perfect the security interests granted by Company under the Agreement.
The Company will, from time to time, at its expense, execute, deliver, file and
record any statement, assignment, instrument, document, agreement or other paper
and take any other action that from time to time may be necessary, or that the
Holder may request, in order to create, preserve, upgrade in rank (to the extent
required hereby), perfect, confirm or validate the security interest granted
hereunder or to enable the Holder to obtain the full benefits of the Agreement,
or to enable the Holder to exercise and enforce any of its rights, powers and
remedies hereunder with respect to any of the Collateral. To the extent
permitted by law, Company hereby authorizes the Holder to execute and file
financing statements, financing statement amendments or continuation statements
without Company's signature appearing thereon. The Company agrees that a carbon,
photographic, photostatic or other reproduction of the Agreement or of a
financing statement is sufficient as a financing statement. The Company shall
pay the costs of, or incidental to, any recording or filing of any financing
statements, financing statement amendments or continuation statements concerning
the Collateral.
(d)            The Company will not permit any of its tangible assets which are
part of the Collateral to be in the possession of any other Person, except to
the extent that any tangible assets (for example, computer servers) are being
managed by a third party as a part of the ordinary course of business of the
Company.
 
Exhibit 10.5 -- Page 3

--------------------------------------------------------------------------------

 

 
(e)            The Company will not (A) sell, transfer, lease, exchange, assign
or otherwise dispose of, or grant any option, warrant or other right with
respect to, any Collateral except the sale of inventory in the ordinary course
or the sale or disposal of obsolete equipment; or (B) create, incur or suffer to
exist any lien with respect to any Collateral, except for the permitted liens
set forth on Schedule 3(e) hereof (the "Permitted Liens").
(f)            The Company will, promptly upon request, provide to the Holder
all information and evidence it may reasonably request concerning the
Collateral, to enable the Holder to enforce the provisions of the Agreement.
(g)            The Company will not file any amendment to or termination of a
financing statement naming any Company as debtor and Holder as secured party, or
any correction statement with respect thereto, in any jurisdiction.
4.            General Authority. The Company hereby irrevocably appoints (such
appointment being coupled with an interest) the Holder its true and lawful
attorney, with full power of substitution, in the name of Company, the Holder,
or otherwise, for the sole use and benefit of the Holder, but at Company's
expense, to exercise, at any time from time to time all or any of the following
powers:
(a)            to file the financing statements, financing statement amendments
and continuation statements referred to in Section 3;
(b)            to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due with respect to any Collateral or by virtue
thereof, and to notify each obligor with respect thereto of the Holder's
interest in such Collateral;
(c)            to settle, compromise, compound, prosecute or defend any action
or proceeding with respect to any Collateral; and
(d)            to sell, transfer, assign or otherwise deal in or with the
Collateral or the proceeds or avails thereof, as fully and effectually as if the
Holder were the absolute owner thereof.
5.            Limitation on Duty of Holder in Respect of Collateral. Beyond
reasonable care in the custody thereof, the Holder shall have no duty as to any
Collateral in its possession or control or in the possession or control of any
bailee or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. The Holder shall be deemed to
have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Holder shall not be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or bailee selected by the
Holder in good faith.
6.            Termination of Security Agreement and Release of Collateral.  Upon
the Holders' receipt of good and cleared funds in payment of the Note as
contemplated therein (the "Note Satisfaction"), this Agreement is hereby
terminated in its entirety, the Collateral is released, and neither party shall
have any obligation to the other party thereunder.  Within seven (7) business
days from the date of the Note Satisfaction, the Holder shall execute and file
UCC-3 Termination Statements in all jurisdictions in which UCC-1 Financing
Statements were filed.
 
Exhibit 10.5 -- Page 4

--------------------------------------------------------------------------------

 

 
7.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without regard to
principles of conflicts of laws. The parties agree to jurisdiction in the courts
of Palm Beach County, Florida. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision, which may prove invalid or
unenforceable under any law, shall not affect the validity or unenforceability
of any other provision of this Agreement. Nothing contained herein shall be
deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court order in
favor of the Holder.
8.            Jurisdiction.                          THE PARTIES HERETO HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE COURT LOCATED WITHIN PALM BEACH COUNTY,
STATE OF FLORIDA OR OF THE UNITED STATES SITTING IN PALM BEACH COUNTY, FLORIDA
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.
9.            Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE COMPANY AND HOLDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND HOLDER
WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.
10.            Notices.  Any notice herein required or permitted to be given
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party notified, (b) when sent by confirmed telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) ten (10) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to Company and the Holder at the respective addresses provided in the Asset
Purchase Agreement, or at such other address as Company or the Holder may
designate by ten (10) days advance written notice to the other party hereto.
11.            Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. The failure of the Company or the Holder
to insist upon strict adherence to any term of the Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.
 
Exhibit 10.5 -- Page 5

--------------------------------------------------------------------------------

 

 
12.            Entire Agreement. This Agreement, the Note, and the Asset
Purchase Agreement, and the exhibits and schedules hereto and thereto, and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subject
hereof and thereof and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.
13.            Amendment and Waiver.
(a)            This Agreement may be amended or modified only upon the written
consent of the Company and the Holder.
(b)            The obligations of the Company and the rights of the Holder under
this Agreement may be waived only with the written consent of the Holder.
(c)            The obligations of the Holder and the rights of the Company under
this Agreement may be waived only with the written consent of the Company.
14.            Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, the Asset
Purchase Agreement or the Note, shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. All remedies, either under this
Agreement, the Asset Purchase Agreement or the Note, by law or otherwise
afforded to any party, shall be cumulative and not alternative.
15.            Facsimile Signatures; Counterparts. This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 
ON THE MOVE CORPORATION
         
By: /s/ Richard Reitano
 
Richard Reitano, Chief Executive Officer
         
SPANISH RIVER SERVICE, INC.
         
By: /s/ Jay Seewald
 
          Jay Seewald,
 
          Its: President

 


Exhibit 10.5 -- Page 6

--------------------------------------------------------------------------------

 
 
 
 
Exhibit A


Location


Jupiter Farms Chevron
10050 Indiantown Road
Jupiter, FL 33478
 
 
 
 
 
 
 
 

 
Exhibit 10.5 -- Page 7

--------------------------------------------------------------------------------